SWANSTROM, Judge.
Following plea negotiations, Gilbert Torres entered a plea of guilty to aggravated assault. See I.C. § 18-905.1 Torres received the maximum sentence, a fixed period of five years. See I.C. § 18-906. The sole issue on appeal is whether the sentence was excessive and therefore an abuse of sentencing discretion. We find no abuse and affirm the judgment imposing the sentence.
A sentence within the statutory maximum will not be disturbed unless an abuse of discretion is clearly shown. State v. Couch, 103 Idaho 496, 650 P.2d 638 (1982); State v. Cotton, 100 Idaho 573, 602 P.2d 71 (1979). A sentence may represent an abuse of discretion if it is shown to be unreasonable upon the facts and circumstances of the case. State v. Nice, 103 Idaho 89, 645 P.2d 323 (1982).
[A] term of confinement is reasonable to the extent it appears necessary, at the time of sentencing, to accomplish the primary objective of protecting society and to achieve any or all of the related goals of deterrence, rehabilitation or retribution applicable to a given case. A sentence of confinement longer than necessary for these purposes is unreasonable.
Such determinations cannot be made with precision. In deference to the discretionary authority vested in Idaho’s trial courts, we will not substitute our view for that of a sentencing judge where reasonable minds might differ. An appellant must show that, under any reasonable view of the facts, his sentence was excessive in light of the foregoing criteria.
State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct.App.1982).
For the purpose of sentence review, •the duration of confinement imposed by a *803fixed sentence is deemed to be the facial term of the sentence less the formula reduction for good conduct available as a matter of right under I.C. § 20-101A. State v. Miller, 105 Idaho 838, 673 P.2d 438 (Ct.App.1983). Here, that reduction would remove 480 days, leaving a period of approximately three and two-thirds years.
When weighing the facts of a given case, we conduct an independent examination of the record. We focus upon the nature of the offense and the character of the offender. State v. Reinke, 103 Idaho 771, 653 P.2d 1183 (Ct.App.1982). An appellant bears the burden of furnishing a record adequate to evaluate his claim of error. State v. Lopez, 106 Idaho 447, 680 P.2d 869 (Ct.App.1984); State v. Wolf, 102 Idaho 789, 640 P.2d 1190 (Ct.App.1982). Here, Torres has not provided us with a copy of the presentence investigation report utilized by the district court at sentencing. Therefore, appellate review of his sentence is severely hampered.
The record provided to us discloses that Torres initially was charged with assault accompanied by intent to commit a serious felony and with attempted rape. He apparently had entered a residence with the intent of committing burglary. At the preliminary hearing the victim testified that, when confronted, Torres brandished a gun and threatened her with rape. However, when she became ill, he desisted and expressed concern for her welfare. In exchange for a guilty plea to aggravated assault, the prosecutor agreed to recommend that the court retain jurisdiction for 120 days while Torres was evaluated. See I.C. § 19-2601. The state made this recommendation but also urged that the maximum sentence be imposed. The sentencing court is not required to accept the state’s recommendation. State v. Rossi, 105 Idaho 681, 672 P.2d 249 (Ct.App.1983). Refusal to retain jurisdiction will not be deemed clear abuse of discretion if the court already has sufficient information to determine that a suspended sentence and probation would be inappropriate. State v. Toohill, supra. The judge imposed the five-year fixed term and declined to retain jurisdiction.
In mitigation, Torres points to his troubled childhood, the death of his mother during his youth, and the contribution of alcohol to his behavior. The record reflects no prior felonies as an adult. He contends that he did not physically harm the victim and showed “compassion” when she became ill. He argues that the sentence does not provide for rehabilitation. At the sentencing hearing, Torres’ counsel argued for committal to a sex offender’s program.
As noted, we are without the benefit of the presentence report. We have examined the limited record before us. It does not establish an unreasonable sentence. When sentencing Torres, the district court alluded to the seriousness of the crime. The court identified a long-term disregard by Torres for societal standards. After concluding that a continuing risk to society existed, the court stated, “I feel I must simply maximize the time you are not in contact with other people____”
“Rehabilitation is not the controlling consideration in the administration of criminal justice.” State v. Moore, 78 Idaho 359, 363, 304 P.2d 1101, 1103 (1956). “The primary consideration is,- and presumptively always will be, the good order and protection of society. All other factors are, and must be, subservient to that end.” Id. A term of confinement is reasonable, and not excessive, to the extent it appears necessary to accomplish the primary objective of protecting society and to achieve any related goals of deterrence, rehabilitation or retribution. Although Torres received the maximum sentence, we cannot say it was excessive.
The judgment imposing the sentence is affirmed.
WALTERS, C.J., concurs.

. Idaho Code § 18-905 provides:
Aggravated assault defined. — An aggravated assault is an assault:
(a) With a deadly weapon or instrument without intent to kill; or
(b) By any means or force likely to produce great bodily harm.[; or]
(c) With any vitriol, corrosive acid, or a caustic chemical of any kind,
(d) “Deadly weapon or instrument" as used in this chapter is defined to include any firearm, though unloaded or so defective that it cannot be fired,